DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (US 20050019659 A1).

Regarding claim 1, Shiozaki discloses a positive active material represented by the following chemical composition formula: LixMnbNicCodOe wherein 0<a≤1.3, |b-c|<0.03, 0.8≤d<1, 1.7≤e≤2.3, and b+c+d=1 ([0027]-[0032]). Shiozaki further discloses that the positive active material preferably has a an average particle size of 100 µm or smaller [0086]. Furthermore, when the average particle size is 10 µm or smaller, the nonaqueous electrolyte battery has improved high output characteristics [0086]. The particle size of the powder of the positive active material may be controlled using a grinder and a classifier. For example, a mortar, ball mill, etc. may be used as a grinder and a sieve may be used as a classifier as needed [0086].
In one embodiment, the positive active material has the formula: LiMn0.025Ni0.025Co0.95O2 [0125] and is sieved to recover particles smaller than 75 µm [0120].
Shiozaki does not provide further details regarding the distribution of particle sizes in the positive active material powder and thus does not disclose wherein the particles have a particle size distribution with a D50 ranging from 10 µm to 20 µm.
However, absent showings of criticality or unexpected results, one of ordinary skill in the art prior to the effective filing date of the claimed invention would find it obvious to modify the milling conditions of Shiozaki, (e.g. milling time, speed, etc.) such that the positive active material powder of Shiozaki was configured to have a particle size distribution with a D50 ranging from 10 µm to 20 µm as a matter of routine experimentation.
The Courts have held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Although the teachings of Shiozaki are with respect to an average particle size, it is the examiner’s position that the teachings of Shiozaki are applicable to the claimed particle size distribution such that an average particle size of less than 100 µm fully encompasses the claimed range.
Modified Shiozaki therefore renders obvious the claim limitations “A cathode material comprising a plurality of particles, the particles comprising a compound by Formula: Liα(Co1-x-y-zMnxMezAly)Oδ (LiMn0.025Ni0.025Co0.95O2),
	wherein 0.95 < α < 1.05 (α = 1); x ≤ 1.00 (x = 0.025), 0 ≤ y ≤ 0.04 (y = 0), 0 ≤ z ≤ 0.05 (z = 0.025), and δ ≈ 2 (δ = 2),
	wherein Me is Ni, and
	wherein the particles have a particle size distribution with a D50 ranging from 10 µm to 20 µm.” 

Regarding claim 2, Modified Shiozaki renders obvious the cathode material according to claim 1 as set forth above. Modified Shiozaki further reads on the claim limitation “wherein Me is at least one element selected from Ni, B, Na, Mg, Ti, Ca, V, Cr, Fe, Cu, Zn, Sc, Y, Ga, Zr, La, Ru, and Mo” because Me is Ni as set forth above in the analysis of claim 1.

Regarding claims 3-6, Modified Shiozaki renders obvious the cathode material according to claim 1 as set forth above. Additionally, as set forth above, Shiozaki discloses that a preferred particle size for the positive active material powder is less than 100 µm, and is particularly preferred to be less than 10 µm. Shiozaki does not provide further details regarding the particle size distribution of the positive active material powder.
However, absent showings of criticality or unexpected results, one of ordinary skill in the art prior to the effective filing date of the claimed invention would find it obvious to modify the milling conditions of Shiozaki, (e.g. milling time, speed, etc.) such that the positive active material powder of Shiozaki was configured to have a particle size distribution within the claimed ranges as a matter of routine experimentation. 
The Courts have held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Although the teachings of Shiozaki are with respect to an average particle size, it is the examiner’s position that the teachings of Shiozaki are applicable to the claimed particle size distribution such that an average particle size of less than 100 µm fully encompasses the claimed ranges regarding D10 with respect to claim 3, D50 with regards to claim 4, D90 with regards to claim 5, and D99 with regards to claim 6.
Modified Shiozaki therefore renders obvious the claim limitations of claims 3-6.

Regarding claim 7, Modified Shiozaki renders obvious the cathode material according to claim 1 as set forth above. Modified Shiozaki further reads on the claim limitation “wherein y=0, the compound comprises Liα(Co1-x-y-zMnxMezAly)Oδ,
where 0.95 < α < 1.05; x ≤ 1.00, 0 ≤ z ≤ 0.05, and δ ≈ 2” as set forth above in the analysis of claim 1.

Regarding claim 8, Modified Shiozaki renders obvious the cathode material according to claim 7 as set forth above. As mentioned previously, Shiozaki discloses an embodiment of a positive active material represented by the formula LiMn0.025Ni0.025Co0.95O2 [0125]. Shiozaki additionally discloses wherein the positive active material may have a formula LixMnbNicCodOe wherein 0<a≤1.3, |b-c|<0.03, 0.8≤d<1, 1.7≤e≤2.3, and b+c+d=1 ([0027]-[0032]). Furthermore, Shiozaki discloses several embodiments (Examples 1-4, [0119]-[0127]) within the above ranges wherein molar ratios of the precursors materials (cobalt hydroxide, manganese sulfate pentahydrate, nickel sulfate hexahydrate, among others) are modified to yield a desired composition.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the molar ratios of the precursor materials of Modified Shiozaki such that the resulting compound has a composition represented by the formula Li(Co0.95Mn0.03Ni0.02)O2 as a matter of routine experimentation.
Modified Shiozaki therefore renders obvious the claim limitation “wherein the compound comprises Li(Co0.95Mn0.03Ni0.02)O2.”

Regarding claim 9, Modified Shiozaki renders obvious the cathode material according to claim 1 as set forth above. Modified Shiozaki further reads on the claim limitation “wherein Me is Ni, and optionally at least one element selected from B, Na, Mg, Ti, Ca, V, Cr, Fe, Cu, Zn, Sc, Y, Ga, Zr, La, Ru, and Mo” because in the embodiment of Modified Shiozaki set forth above in the analysis of claim 1, Me is Ni.

Regarding claim 10, Modified Shiozaki renders obvious the cathode material according to claim 1 as set forth above. Shiozaki further discloses that the positive active material is used  to produce a non-aqueous electrolyte battery [0143]. In particular, the positive active material is applied to a positive electrode sheet to produce a positive electrode plate 7 [0144].

Modified Shiozaki therefore reads on the claim limitation “A cathode (positive electrode plate 7) comprising the cathode material of claim 1.”

Regarding claim 11, Modified Shiozaki renders obvious the cathode according to claim 1 as set forth above. Shiozaki further discloses that the non-aqueous electrolyte battery comprised of positive electrode plate 7 further comprises negative electrode plate 9 and separator 8 [0147].
Modified Shiozaki therefore reads on the claim limitation “A battery comprising: a cathode of claim 10; a separator (separator 8); and an anode (negative electrode plate 8).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshita et al. (US 20200358093 A1) discloses a lithium nickel manganese cobalt composite oxide [0014]. Oshita teaches that the particle size distribution of a lithium-metal composite powder can be adjusted to a suitable range via convention deagglomeration and crushing methods [0077].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728